Citation Nr: 0329195	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02 14 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for the cause of the veteran's death.



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  He died in October 1975.  The appellant is 
his widow.

The issue on appeal comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2001 rating 
determination from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  By a September 1994 decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant did not 
appeal that decision.   

2.  The evidence received since the September 1994 RO 
decision is not so significant that it must be considered in 
order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1994 RO determination which denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (2003) applies to the current claim, 
except that the regulatory changes for 3.156(a) (new and 
material claims) and second sentence of 3.159(c) apply to 
claims filed on or after August 29, 2001 and are not 
applicable in the present case. 

In this regard, the appellant was informed in the statement 
of the case of the requirements necessary to establish her 
claim.  Specifically, under 38 U.S.C.A. § 5103, VA notified 
the appellant of the information or evidence necessary to 
substantiate a claim and informed her which portion of the 
information and evidence she is to provide and which portion 
the VA will obtain on her behalf.  In the July 2002 statement 
of the case, the RO informed the appellant of the basis for 
the denial of her claims.  Also, the RO told the appellant 
what information or evidence that she was to provide to the 
VA and what information or evidence that the VA would obtain 
on her behalf.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In addition, in the July 2002 statement of the case, a period 
of 30-days was given to respond to the VCAA notice.  In 
September 2003, the United States Court of Appeals for the 
Federal Circuit held that the provision in 38 C.F.R. § 
3.159(b)(1), requiring a response to VCAA in less than the 
statutory one-year period was invalid.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, 7008, 
7009, 7 010 (Fed. Cir. Sept. 22, 2003).  However the 
appellant has responded to July 2002 statement of the case 
and proffered additional argument.  She has now had more than 
one year to respond to the statement of the case, has availed 
herself of the opportunity to submitted further argument, and 
the RO has obtained all records identified by the appellant.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As noted above, no further action is 
required in order to comply with the VCAA.  On appellate 
review, the Board sees no areas in which further development 
is needed.  The medical records appear complete and a medical 
opinion has been obtained.  The Board concludes that the VA 
has met its duty to notify and assist the appellant in the 
development of her claim under the VCAA and the implementing 
regulations.  

A service-connected disability is one due to disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110 (West 2002), 38 C.F.R. § 3.303 (2003).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. 3.310 (2003).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and a malignant tumor is manifest to a compensable 
degree within a year thereafter, there is a rebuttable 
presumption of service origin, absent affirmative evidence to 
the contrary, even if there is no evidence thereof during 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).


Factual Background

The official death certificate shows that the veteran died in 
a VA Medical Center (VAMC) in August 1994 as a result of 
pneumonia due to or as a consequence of adenocarcinoma of the 
lung and due to or as a consequence of myasthenia grams.  The 
interval between onset and death was three weeks for the 
pneumonia, 7 months for the adenocarcinoma of the lung, and 8 
months for the myasthenia grams.  An autopsy was not 
performed.  At the time of his death, service connection was 
in effect for residuals of a gunshot wound of the pleural 
cavity, rated 40 percent; residual of a laceration of the 
pericardium and myocardium, rated 10 percent; and residual of 
a gunshot wound of the left chest wall with injury to Muscle 
Group XXI, rated 10 percent.  The combined evaluation was 50 
percent.

The evidence of record at the time of the September 1994 RO 
determination is briefly summarized.  The service medical 
records, including the entrance and separation examination 
contain no finding diagnostic of pneumonia, myasthenia gavis, 
lung or other carcinoma.  The records show that he was 
treated for a shell fragment wound of the left chest wall in 
April 1945 and received extensive medical treatment for the 
condition.  He was given a medical discharge in November 
1945.

The service administrative records show that the veteran was 
awarded the Purple Heart Medal and the Combat Infantry Badge.  

In May 1946 the RO granted service connection and a temporary 
total hospitalization rating for residuals of the shrapnel 
injury.  This condition has been rated for residuals of a 
gunshot wound of the pleural cavity, rated 40 percent; 
residual of a laceration of the pericardium and myocardium, 
rated 10 percent; and residual of a gunshot wound of the left 
chest wall with injury to Muscle Group XXI, rated 10 percent 
since the early 1950's until his death in 1994.  

In 1946, 1952, and 1959 the veteran underwent several VA 
examinations primarily for his service-connected 
disabilities.  These reports contain examination of the chest 
and lungs, but do not reflect any suggestion of neoplastic 
disease.

The veteran was admitted to a VA Medical Center (VAMC) in 
November 1993.  The hospital record shows that adenocarcinoma 
of the lung was first diagnosed in February 1993.  It right 
that the veteran declined treatment at that time and since 
then had developed weakness.  There were no findings relative 
to his service-connected disabilities.  The diagnoses were 
adenocarcinoma of the lung with widespread metastases 
"myasthemia gram" (myasthenia gravis).  

In September 1994 the RO denied service connection for the 
cause of the veteran's death.  At that time the RO determined 
that there was no evidence that the veteran's military 
service or his wounds was involved in his death.  The 
appellant was informed of that denial and of her appellate 
rights.  She did not appeal that decision.  Accordingly, the 
1994 decision is final.  38 U.S.C.A. § 7105.  However, the 
appellant may reopen her claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992)


Received in December 2001 were the hospital records from the 
VAMC where the veteran died.  These records reflect the 
treatment given to the veteran from 1993 until his death in 
1994.  The terminal hospital report shows he was hospitalized 
for adenocarcinoma of the lung which he chose to have 
untreated.  He had developed myastnia gravis like syndrome 
that was tnbhought to be a perineoplatic disease.  While 
hospitalized his condition deteriorated and he passed away in 
August 1994.  The terminal diagnoses were adenocarcinoma of 
the lung, myasthenia gravis syndrome possible secondary to 
the lung cancer and post obstructive pneumonmia.

In January 2002 a VA medical doctor reviewed the veteran's 
claims file and reported the findings in the VA medical file 
and the result of the veteran's certificate of death.  The 
examiner stated that adenocarcinoma of the lung usually 
caused a blockage of the airway resulting in pneumonia.  He 
commented that the medical records provided did not 
substantiate a continued history of problems associated with 
the veteran's service-connected disabilities.  He concluded 
that it was doubtful that the veteran's service-connected 
disabilities contributed to his death.


Analysis

To summarize, the evidence received since the 1994 RO 
decision, consists primarily of VA medical records, including 
the terminal hospital report, which reflect treatment for the 
veteran's adenocarcinoma prior to his death.  Although these 
records are new, they are not material.  These records 
pertain to treatment many years after service and contain no 
information which relates the cause of the veteran's death to 
his active duty or to his service-connected disabilities.  
Also the additional opinion from a VA doctor specifically 
concludes that it is doubtful that the veteran's service-
connected disabilities contributed to his death.  

As such, it is the judgment of the Board that the additional 
evidence received since the September 1994 RO rating decision 
is not new and material and does not serve as a basis to 
reopen the claim for service connection for the cause of the 
veteran's death.  Thus the application to reopen the claim 
must be denied.


ORDER

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
the cause of the veteran's death is denied



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



